Citation Nr: 1342465	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

3. Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 until April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in RO Detroit, Michigan.  

The issue of entitlement to service connection for right knee disability is addressed in the REMAND that follows the decision below, and is REMANDED to the RO.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's pseudofolliculitis barbae is manifested on less than 5 percent of the entire body or less than 5 percent of exposed areas affected; no more than topical therapy was required during the past 12-month period; and it is not productive of any characteristic of disfigurement.

2.  The claim for service connection for right knee disability was previously denied by the RO in a rating decision dated May 2001; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

3.  Reopening of the claim for service connection for a right knee disability was denied by the RO in a rating decision dated February 2009; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since February 2009 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for psuedofolliculitis barbae have not been met.  38 U.S.C.A. §§  1155, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.321. 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7806 (2013).    

2.  The May 2001 rating decision that denied entitlement to service connection for right knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  The February 2009 rating decision is also final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  The evidence added to the record since February 2009 is new and material; the claim for service connection for right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  With respect to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in that claim was harmless and will not be further discussed.

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records and post service VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are any private treatment records relevant to this claim.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in March 2011.  The examiner reviewed the claims file and conducted a physical examination of the Veteran.  Therefore, the Board finds that this VA examination was adequate for the purposes of determining entitlement to an increased rating for pseudofolliculitis barbae, as will be discussed further below.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Increased Rating for Pseudofolliculitis Barbae
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's pseudofolliculitis barbae is rated under the provisions of 38 C.F.R. §4.118, Diagnostic Code (DC) 7813-7800, and is thus rated by analogy under the criteria for DC 7800 for disfigurement of the head, face, or neck.  See 38 C.F.R. 
§§ 4.20, 4.27, 4.118, DCs 7813, 7800.

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck be rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.

The Board also notes the criteria of DC 7806 for rating dermatitis or eczema.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The report of a March 2011 VA examination reflects that the symptoms of the Veteran's pseudofolliculitis barbae were burning, itching, and painful bumps.  The only treatment recorded in the examination report is that the Veteran does not shave.  The examiner described this as topical treatment.  The report reflects that the area affected by the Veteran's skin condition was less than 5 percent of the exposed areas, and less than 5 percent of the total body area.  The examiner noted three non-tender, non-inflamed follicles indurated in the beard area.  The findings of this VA examination indicate that the Veteran's pseudofolliculitis barbae most resembles a treatment picture that merits a noncompensible rating.  

The Board acknowledges the assertions in the Form 9 that the March 2011 VA examination was inadequate because the Veteran had not shaved at the time of the examination, meaning that the psuedofolliculitis barbae was not active.  In support of this assertion, the Veteran's representative cited Ardison v. Brown, 6 Vet. App. 405 (1994), in which the United States Court of Appeals for Veterans Claims (Court) determined that the Board did not fulfill its duty to assist where its decision was based on a VA examination performed during an inactive stage of a veteran's tinea pedis, and where the record reflected that the veteran's tinea pedis consisted of fluctuating period of active and inactive stages.  Ardison, 6 Vet. App. At 407-408.  Thus, the Veteran's representative argues that VA did not fulfill its duty to assist the Veteran in this case.  
However, the facts of this case are distinguishable from those of Ardison.  In this case, the record reflects no medical assessment, lay statement, or other indication that the Veteran's psuedofolliculitis barbae has been characterized by fluctuating periods of active and inactive stages.  Rather, the record reflects that, during the appeal period, the Veteran has been able to suppress and limit the symptoms of his pseudofolliculitis barbae by not shaving, and that the "inactive" nature of his pseudofolliculitis barbae was the result of such treatment and management of the condition.  The Board also notes that the rating schedule takes into account the type of treatment required to manage a skin disability.  The Veteran manages his skin disability by not shaving, which the VA examiner noted as topical treatment.  The record does not reflect that at any point during the appeal period has the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs, which are reflective a compensable rating.  

For the reasons discussed above, the March 2011 VA examination was adequate to determine the entitlement to an increased rating for psuedofolliculitis barbae.  There is no indication that the Veteran's skin disability has worsened in the time since the last VA examination.  Therefore, a new examination is not necessary.  

The Veteran is not entitled to a compensable rating for his pseudofolliculitis barbae under DC 7806 because at no point in the appeals period has his skin disability affected at least 5 percent of his entire body or exposed areas, nor have intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs been required.

The Board has also considered the criteria for DC 7800, but finds that a compensable rating under this code is also not warranted.  The Veteran's pseudofolliculitis barbae has not been shown, during the appeal period, to be productive of any characteristic of disfigurement, as defined above. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a compensable rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.
The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's pseudofolliculitis barbae has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. At 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's pseudofolliculitis barbae.  Moreover, even if the Veteran's disability picture was exceptional or unusual, it still would not merit an extraschedular rating because there is no indication that the Veteran has been hospitalized during the appeal period due to his pseudofolliculitis barbae, nor does the record indicate that his pseudofolliculitis barbae has interfered with the Veteran's occupation.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran is unemployed, the record does not indicate that his unemployment is due to his pseudofolliculitis barbae or other service-connected disabilities.  Thus, the matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.

There is no doubt to be resolved; the preponderance of the evidence is against the Veteran's claim for a compensable rating for the Veteran's service-connected pseudofolliculitis barbae.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

The Veteran's claim for entitlement to service connection for a right knee disability was initially denied by rating decision dated May 2001 on the grounds that no permanent residual or chronic disability subject to service connection was shown by service medical records.  There was no appeal filed and no new and material evidence was submitted within the appeal period, and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Reopening of the claim was denied in a February 2009 rating decision.  There was no appeal filed and no new and material evidence was submitted within the appeal period and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996). 

Since the last final denial, VA has received a July 2013 statement from the Veteran to the effect that his knee pain began when he was marching in boot camp.  The record also contains a new VA examination related to the Veteran's right knee.   

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains new testimony as to the onset and possibly the cause of the Veteran's knee pain, as well as a new VA examination.
This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

Entitlement to a compensable evaluation for psuedofolliculitis barbae is denied.  

New and material evidence having been submitted, the claim of service connection for right knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

Even though the RO declined to reopen the Veteran's right knee disability claim, a VA examination was held in March 2011.  VA has no obligation to provide an adequate VA examination for a claim that has not been reopened.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, as the Board has now reopened the claim, the adequacy of the March 2011 examination will be considered.  

The examiner opined that the right knee strain was likely to be independent of the Veteran's military service, noting that there had been no injury in service to the right knee.  However, a review of the Veteran's service treatment records indicates that there is a record of injury to the Veteran's right knee in service.  An entry from March of 1987 states that the Veteran fell and hit his knee on the deck, and goes on to note a contusion on the right knee.  As this medical opinion is based on an inaccurate factual premise, it has no probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  

The examiner also concluded that it was not at least as likely as not that the right knee condition was being caused/aggravated as a result of the left knee condition.  The rationale given was a notation of normal right knee X-ray results/right foot injury, and recent surgery.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the examiner has not provided a reasoned medical explanation connecting the facts cited and the examiner's conclusion.  Because the March 2011 VA examination was based upon an inaccurate factual premise and did not contain sufficient rationale, a new examination should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Detroit VA Medical Center and all associated outpatient clinics and obtain all records of VA treatment of the Veteran since January 2011.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Once the above has been accomplished, forward the Veteran's entire claims file to an appropriate VA examiner, and schedule a new VA examination.  

The examiner is requested to provide a diagnosis for any right knee disability found, and for each diagnosis, offer an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right knee disability is caused by service or is otherwise related to service.

The examiner's attention is specifically called to the March 5, 1987 note in the Veteran's service treatment records related to an injury to his right knee.  The examiner's attention is also called to the July 21, 1987 entry noting chondromalacia patella in the Veteran's right knee.  

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability is caused or aggravated by his service-connected left knee disability.

A complete rationale must be provided for any opinion offered.

3.  Once all the above development has been completed, readjudicate the appeal (service connection for right knee disability, to include as secondary to left knee disability).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


